Election/Restriction
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: the first species or the embodiment characterized by the apparatus for intercepting at least a part of the lubricant as comprising a liquid separator arranged as recited in claim 24; the second species or the embodiment characterized by the apparatus for intercepting at least a part of the lubricant as comprising at least one first non-return valve configured and arranged as recited in claim 25; the third species or the embodiment characterized by the apparatus for intercepting at least a part of the lubricant as comprising at least one second non-return valve configured and arranged as recited in the alternative in claim 25; the fourth species or the embodiment characterized by the apparatus for intercepting at least a part of the lubricant as comprising, in combination, at least one first non-return valve and at least one second non-return valve configured and arranged as recited in claim 25; and, the fifth species or the embodiment characterized by the apparatus for intercepting at least a part of the lubricant as comprising, in combination, both a liquid separator and the at least one first non-return valve as well as the at least one second non-return valve. 
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim is generic: claim 17.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: the various species lack unity of invention because even though the inventions of these groups require the technical feature of an air conditioning system that comprises a closed circuit which is affected at least by a primary compressor, which is actuated directly or indirectly by the engine of the vehicle, by a primary condenser and by an evaporator, which can all be passed through in sequence by a heat carrier fluid, circulating in the circuit, in order to accomplish a refrigeration cycle, and further comprising: an auxiliary compressor, configured to be powered with an energy source that is independent of the engine and which optionally coincides with the original battery of the vehicle, said auxiliary compressor being interposed between an intake branch and a delivery branch, - a first connector, for a connection of said intake branch to an intake conduit, defined by the circuit, of the primary compressor, a second connector, for a connection of said delivery branch to a delivery conduit, defined by the closed circuit, of the primary compressor, an apparatus for intercepting at least a part of the lubricant that is usually dispersed in the heat carrier fluid, in order to prevent a complete emptying of lubricant in the primary compressor and/or in said auxiliary compressor (as recited in base claim 17 of the instant application) this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of US 2017/197492 A1 (Ishizeki Tetsuya et al.) and of DE 10 2007 028851 A1 (Konvekta AG) referenced as Y references in the corresponding Incoming International Search Report and as cited and explained in the corresponding Incoming Written Opinion of the International Searching Authority and incorporated by reference hereby. The salient features referenced relative to claim 1 in the aforementioned documents correspond to the features recited in claim 17, for example. Because the shared technical feature does not make a contribution over the prior art, there is no special technical feature and there is no unity of invention present.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LJILJANA V CIRIC whose telephone number is (571)272-4909. The examiner can normally be reached Monday-Saturday, flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Ljiljana V. Ciric/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        
LJILJANA (Lil) V. CIRIC
Primary Examiner
Art Unit 3763